DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection.  Specifically, the use of a structural adhesive is taught in the prior art in a manner which obviates the claim amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US PG Pub 2017/0373287 of record) in view of Horikoshi et al. (U.S. Patent No. 7,887,941 of record) and Sekino et al. (US Pub 2012/0308873 newly cited).
As to claim 1, Yamashita et al. disclose a battery module (figure 1), comprising: at least one battery unit array structure (module 21 made up of submodules 20a, 20b, 21a, 21b of individual cells 2), each of the at least one battery unit array structure comprising a plurality of battery units (cells 2) and a plurality of bus bars (30 - paragraph [0027, 0036]) electrically connected to the plurality of battery units (2); an upper cover (upper portions cell support member 5); a lower cover (lower portions of cell support member 4), the at least one battery unit array structure (21a, 21b, 20a, 20b) being disposed between the upper cover (4) and the lower cover (5); and an exhaust duct component (exhaust duct 3 - paragraphs [0023, 0038-0039]) disposed vertically, wherein each of the plurality of battery units (2) in 
While it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use a heat resistant material for the exhaust duct component of Yamashita et al. because such experiences the heat of exhaust gases, the reference does not explicitly disclose the exhaust duct or components thereof are fireproof components.
However, Horikoshi et al. disclose of a similar battery pack comprising a battery housing (upper and lowers housing 33, 35) with battery cells 23 mounted there between (figures) which have gas discharge valves (see column 3 line 62) and the desirability to provide a partition wall structure 63 which has a heat insulating layer; and a fireproof wall layer which does not melt at a temperature of gas discharged from the gas discharge valve (Col. 3, lines 45-59). 
Horikoshi et al. further teaches the fireproof wall is an inorganic fire-resistant material having a melting point of 800°C (Col. 5, lines 41-43) and made of mica, a natural ore that has excellent electric insulation, thermal resistance, heat insulation, flexibility, and the like (Col. 9, lines 38-40) which is disposed vertically between battery compartments (Figure 4) in order to prevent fire from spreading to other battery cells even if high-temperature combustible gas is discharged from a battery cell damaged by an impact or the like (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use mica as a component of the exhaust duct in the battery assembly of Yamashita et al. to prevent fires from spreading to other battery cells if high-temperature combustible gas is discharged from one battery unit as taught by Horikoshi et al.
In regard to the amendment, Yamashita et al. further disclose the plurality of battery sub modules 20a, 21a (Figure 2) are adjacent to each other, allowing the vent members in the battery units 
In regard to the structural adhesive - Yamashita et al. further teach that an epoxy adhesive (i.e. a structural adhesive) such as seal member 317 is used to fill gaps around the exhaust passage (see paragraph [0028]) but does not specifically disclose an adhesive connecting the cells to the upper and lower casing.  However, Sekino et al. teach a similar battery module including cells 12 in a battery cell array between and upper case 18 and lower case 16 and the desirability to provide a structural curable adhesive 100 on surfaces of the battery cell (see figure 20 for example) which contact both the upper case and lower case (i.e. upper cover and lower cover, see figure 11, 15, 17 etc.) because such results in a battery module with excellent durability from environmental variations such as vibration, shock and thermal cycling (see paragraphs [0046-0051, 0072-0097]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use a structural adhesive to join the cell array to the upper cover and lower cover in the battery assembly of Yamashita et al. in order to increase the durability of the battery module as taught by Sekino et al.
Regarding claims 3, 4, 6, and 7, Yamashita et al. disclose the exhaust duct structure (modified to include fireproof component) as a plate with extensions in many directions for collecting, guiding and exhausting gas from the structure, as discussed above, but does not disclose the fireproof component comprises a fireproof main body, and a first extension portion connected to an upper end of the fireproof main body and extending towards the first battery unit array structure, wherein the fireproof component further comprises a second extension portion connected to the upper end of the fireproof main body and extending towards the second battery unit array structure, the first extension portion and the second extension portion are formed into one piece and a third extension portion connected to an upper end of the fireproof main body and extending towards the plurality of battery units in a predetermined direction; and a fourth extension portion connected to a lower end of the fireproof main 
It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to a person of ordinary skill in the art to change the shape of the fireproof component to that claimed in the present invention for a better means of attachment or for it to be more structurally sturdy. 
Regarding claim 8, Yamashita et al. disclose a collecting plate (heat collecting thermal diffusion plate 6) and the collecting plate is disposed at a side of the one battery unit array structure and connected to the plurality of battery units of the one battery unit array structure (paragraph [0039])
Regarding claims 9 and 10, as noted above Horikoshi et al. disclose the fireproof component has a melting point higher than or equal to 500°C (Col. 5, lines 41-43) and is made of a mica plate (col. 9, lines 38-44). 
Regarding claim 11, Yamashita et al. disclose that the battery module described is to be used in an electric vehicle (paragraph [0005]), the body of which is reasonably considered an accommodation box for the battery module described above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al., Sekino et al. and Horikoshi et al., as applied to claim 3 above, and further in view of Lee (U.S. Patent Application Publication No. 2018/0269440), herein after referred to as Lee. 
Regarding claim 5, modified Yamashita et al. disclose the limitations of claim 1 as set forth above. Modified Yamashita et al. does not explicitly disclose of a fire-extinguishing component wherein 
Lee teaches of a battery pack comprising a battery module having at least one battery cell, a pack case made of a metal material and configured to package the battery module, and a fire extinguishing liquid guide cover configured to cover one side of the pack case, the fire extinguishing liquid guide cover being melted over a predetermined temperature to form an opening so that a fire extinguishing liquid is guided into the pack case ([0011]). Lee further teaches the fire-extinguishing liquid smoothly flows into a pack case when a fire or overheating occurs at the battery pack ([0026]), allowing the liquid to suppress the fire of the battery pack ([0087]).  While Lee is silent as to a the fire-extinguishing agent provided below the batteries, Lee further teaches in a broader context the fire extinguishing liquid guide cover may include a cover plate configured to cover a fire extinguishing liquid guide hole formed at one side of the pack case ([0012]).
It would have been obvious for a skilled artisan to include a fire-extinguishing agent and have the liquid guide cover at the lower end of Yamashita’s battery assembly (Figure 2) to prevent fire from building up within the assembly. By doing so, the fire can be suppressed quickly, minimizing the damage within the assembly, as taught by Lee. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723